[Cite as State v. Payne, 2021-Ohio-2464.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            WARREN COUNTY




 STATE OF OHIO,                                   :

        Appellee,                                 :     CASE NO. CA2020-12-079

                                                  :            OPINION
     - vs -                                                     7/19/2021
                                                  :

 QAWI PAYNE,                                      :

        Appellant.                                :




      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 20CR36362


David P. Fornshell, Warren County Prosecuting Attorney, and Kirsten A. Brandt, Assistant
Prosecuting Attorney, for appellee.

Timothy J. McKenna, for appellant.



        PIPER, P.J.

        {¶1}     Appellant, Qawi Payne, appeals his sentence in the Warren County Court of

Common Pleas after pleading guilty to one count of possession of a deadly weapon while

under detention.

        {¶2}     While serving a sentence in the Lebanon Correctional Institution for

committing felonious assault, Payne was in possession of a knife. He was charged with a
                                                                      Warren CA2020-12-079

single count of possessing a deadly weapon while under detention and pled guilty to that

charge. Before sentencing occurred, Payne completed his sentence for the felonious

assault charge and was released from prison.

       {¶3}   The trial court permitted Payne to remain under pretrial supervision, rather

than await sentencing in jail. The trial court ordered Payne to avoid illegal substances and

further advised Payne that his behavior during the presentencing phase would play a role

in determining his sentence for the possession conviction.

       {¶4}   Despite the trial court's admonishment, Payne tested positive for drug usage

multiple times and was also charged with a drug-related felony in a different county. The

trial court sentenced Payne to nine months in prison on the possession of a deadly weapon

conviction, and Payne now appeals that decision, raising the following assignment of error:

       {¶5}   THE RECORD DOES NOT SUPPORT THE TRIAL COURT'S FINDINGS AS

TO SENTENCING.

       {¶6}   Payne argues in his sole assignment of error that the trial court's findings

made during sentencing are not supported by the record.

       {¶7}   While Payne asserts that the trial court's findings are not supported by the

record, the relevant sentencing standard does not require this court to review whether the

trial court's findings pursuant to R.C. 2929.11 and 2929.12 are supported by the record.

       {¶8}   Instead, an appellate court reviews the imposed sentence according to R.C.

2953.08(G)(2), which governs all felony sentences. State v. Jones, Slip Opinion No. 2020-

Ohio-6729. R.C. 2953.08(G)(2) provides that an appellate court can modify or vacate a

sentence only if the appellate court finds by clear and convincing evidence that the sentence

is contrary to law or that the record does not support the trial court's findings under relevant

statutes. However, the statutes pursuant to which this court must review a trial court's

findings are limited and do not apply to Payne's sentence. As such, the only question that

                                             -2-
                                                                     Warren CA2020-12-079

remains for review is whether Payne's sentence is contrary to law.

      {¶9}   A sentence is not clearly and convincingly contrary to law where the trial court

"considers the principles and purposes of R.C. 2929.11, as well as the factors listed in R.C.

2929.12, properly imposes postrelease control, and sentences the defendant within the

permissible statutory range." State v. Ahlers, 12th Dist. Butler No. CA2015-06-100, 2016-

Ohio-2890, ¶ 8.

      {¶10} After reviewing the record, Payne's sentence is not contrary to law. The trial

court specifically noted in its sentencing entry and stated at the sentencing hearing that it

had considered the overriding purposes and principles of felony sentencing according to

R.C. 2929.11, and also had considered the seriousness and recidivism factors set forth in

R.C. 2929.12. Furthermore, the trial court properly imposed postrelease control, and the

nine-month sentence is within the permissible statutory range for a third-degree felony

according to R.C. 2929.14(3)(B). Thus, the trial court's sentence was not contrary to law,

and Payne's single assignment of error is overruled.

      {¶11} Judgment affirmed.


      S. POWELL and HENDRICKSON, JJ., concur.




                                            -3-